UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6405



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS AUGUSTIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  H. Brent McKnight,
District Judge. (3:02-cr-00208)


Submitted:   August 30, 2006            Decided:   September 13, 2006


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Augustin, Appellant Pro Se. Keith Michael Cave, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           In    2003,    Thomas   Augustin   entered   a    guilty   plea   to

possession of fifty grams or more of cocaine base (crack) and 500

grams or more of cocaine with intent to distribute, in violation of

21 U.S.C. § 841(a) (2000), and was sentenced to a term of 210

months imprisonment.          Augustin appealed his sentence, and we

affirmed it.    United States v. Augustin, 102 F. App’x 771 (4th Cir.

2004) (04-4061).         The Supreme Court later vacated this court’s

judgment and remanded the case for further proceedings in light of

United States v. Booker, 543 U.S. 220 (2005).           On remand, we again

affirmed the sentence. United States v. Augustin, 157 F. App’x 582

(4th Cir. 2005) (04-4061).

           Augustin subsequently filed in the district court a

“Notice   of    Application    for   a   Certificate    of   Appealability,”

referencing the date of his 2003 sentencing hearing.            The district

court construed the application as a notice of appeal from the

original judgment.        Augustin has now filed an informal brief in

this court in which he challenges his conviction and sentence and

asserts that his counsel rendered ineffective assistance.             Because

Augustin has previously appealed from the judgment entered on

January 12, 2004, this appeal is redundant.

           We therefore dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately




                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -